DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2003/0198800) in view of Rojo et al (US 2013/0194772).
Re claim 1, Hoffman discloses a lightweight, shielded enclosure comprising: a plurality of lightweight (abstract), shielded components (1, 2a-c, 9) that form one or more walls of the enclosure, where each of the plurality of components are configured to overlap an exterior surface of at least one other of the plurality of components (Fig 1) and attenuate one or more electromagnetic frequencies [0033], but does not disclose the enclosure being accredited enclosure.
Re claim 6, wherein the enclosure comprises a single chamber [0020], the chamber comprising a plurality of layers (1, 2a-c, 9) of the lightweight shielded components (Fig 1).
Re claim 7, wherein each component is configured to attenuate one or more different or the same range of electromagnetic frequencies [0033].
Re claim 10, wherein each lightweight shielded component comprises one or more integral layers of a conductive membrane (metal shielding 1)[0021], dielectric [0012] or a non-conductive core (plastic).
Rojo et aI teach the use of an accredited enclosure (2900) for use in TEMPEST application [0126], It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the enclosure of Hoffman in TEMPEST application for reducing compromising emanations.

Claim 1, 3, 5-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al (US 8,872,042) in view of Rojo et al (US 2013/0194772).
Re claim 1, Cordes et al discloses a lightweight, shielded enclosure (1) comprising: a plurality of lightweight (abstract), shielded components (two layers of shielded fabric, (col. 4, lines 3-6) that form one or more walls (6) of the enclosure, where each of the plurality of components are configured to overlap an exterior surface of at least one other of the plurality of components (col. 4, lines 3-6) and attenuate one or more electromagnetic frequencies (col. 4, lines 6-7, abstract), but does not disclose the enclosure being accredited enclosure.
Re claim 3, wherein the enclosure comprises a pressurized enclosure (col. 4, lines 39-45) to provide protection from chemical, biological and radioactive material (Fig 21).
Reclaim 5, wherein the enclosure comprises a single chamber, the chamber comprising a single layer (6) of the lightweight shielded components (Fig 3).
Re claim 6, wherein the enclosure comprises a single chamber (Fig 3), the chamber comprising a plurality of layers of the lightweight shielded components (two layers of shielded fabric, col. 4, lines 3-6).
Re claim 7, wherein each component is configured to attenuate one or more different or the same range of electromagnetic frequencies (col. 4, lines 5-10).
Re claim 8, a second enclosure within the enclosure or surrounding the enclosure (Figs 6-8), the second enclosure comprises a plurality of shielded components (two layers of shielded fabric, col. 4, lines 3-6) and, where each of the plurality of shielded components of the second enclosure are configured to overlap an exterior surface of at least one other of the plurality of components  (two layers of shielded fabric, col. 4, lines 3-6).
Re claim 9, further comprising a second enclosure (Fig 6-8) that includes one or more layers of a plurality of overlapping, shielded components that form walls that are substantially concentric with walls of the enclosure (two layers of shielded fabric, col. 4, lines 3-6) (Fig 8).
Re claim 11, wherein one or more of the lightweight shielded components comprise one or more of the layers of a ballistic material (col. 4, lines 5-10).
Rojo et aI teach the use of an accredited enclosure (2900) for use in TEMPEST application [0126], It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the enclosure of Cordes in TEMPEST application for reducing compromising emanations

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al (US 8,872,042) in view of Rojo et al (US 2013/0194772) and Murphy et al (US 2004/0204255).
The teaching as discussed above does not disclose one or more air pressure monitors for monitoring the pressure inside the enclosure
Murphy et al teach the use of one or more air pressure monitors for monitoring the pressure inside the enclosure [0042], It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the air pressure monitor with the enclosure of Cordes et al for the purpose of monitoring the air pressure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordes et al (US 8,872,042) in view of Rojo et a I (US 2013/0194772) and Stefanski et a I (US 2017/0059190).
The teaching as discussed above does not disclose one or more surveillance cameras.
Stefanski et al teach the use of surveillance cameras (security system such as cameras) [0049], It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the camera with the shielding enclosure of corded for protecting users.

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive.
Applicant argues (1) that Hoffman's inserts do not overlap an exterior surface of an abutting tile, (2) that Cordes and Rojo do not appear to teach the claimed overlapped components.
With respect to (1), Hoffman discloses shielding components (1 and 2b, 2c) overlap at an exterior surface (Fig 1).
With respect to (2), Cordes et al disclose shielded components (two layers of shielded fabric), (col. 4, lines 3-6) that form one or more walls (6) of the enclosure, where each of the plurality of components are configured to overlap an exterior surface of at least one other of the plurality of components (two layers of shield fabric form the one or more walls 6, Fig 3)(col. 4, lines 3-6).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847